Citation Nr: 0814386	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for tinea pedis with 
bilateral onychomycosis of the feet, currently evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VA Regional Office (RO) in St. Petersburg, Florida, which 
increased the evaluation of the veteran's tinea pedis with 
bilateral onychomycosis of the feet from noncompensable to 10 
percent.  

This matter was before the Board in September 2005 and was 
remanded to the RO so that the veteran's request for a 
hearing could be granted.  A hearing having been held before 
the undersigned in December 2005, this matter is returned to 
the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA examination was conducted in June 2003.  At that time 
the veteran reported skin problems with his feet for 
approximately 28 years.  Specifically, the veteran reported 
pain between his toes and that the soles of his feet 
frequently blistered and bled.  The skin of the veteran's 
feet was said to peel or tear off and the spaces between the 
veteran's toes were continually red and irritated.  The 
veteran's skin condition was said to be present at all times, 
but did flare up on long trips.  The veteran also reported 
that his toenails were discolored and infected.  

In terms of medication the veteran reported using a cream on 
his feet twice a day to keep the infection under control for 
the past twenty years.  At the time of the examination the 
veteran had been prescribed Loprox gel to apply twice daily 
and Lamisil tablets, once daily for three weeks.  

On physical examination, the examiner stated that the 
veteran's toenails were hard, ridged, and discolored, and the 
most of the skin between the toes was very discolored and 
red.  The skin was said to easily peel off and was painful 
and tender.  The examiner's diagnosis was onychomycosis of 
the toenails  

Additional medical records indicate that the veteran has 
treated with a private dermatologist.  Records indicate that 
the veteran was prescribed three weeks of Lamisil in June 
2003 and again in March 2004.  

A hearing was held in this matter in December 2005.  At 
hearing the veteran reported that his feet cracked, 
blistered, and bled on a regular basis.  The veteran 
testified to continual itching and burning and stated that 
the itching had spread up the back of his legs to his lower 
back.  Symptoms were said to resemble frostbite on the bottom 
and top side of the veteran's leg and calf area.  In terms of 
medication, the veteran stated that he had taken pills, and 
used creams and gels, but was not able to provide significant 
details on the length of time medications were used.

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

However, Diagnostic Code 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is rated noncompensably.  Dermatitis or eczema 
that involves at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period, is rated 10 percent 
disabling.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Unfortunately, the record currently before the Board does not 
significantly address the percentage of which the veteran's 
tinea pedis involves the entire body or exposed areas 
affected.  At hearing the veteran testified to symptoms on 
the back of his legs and lower back that were not mentioned 
in his VA examination of June 2003.  Additionally, the record 
is unclear as to the length of time the veteran has undergone 
systemic therapy for this condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in connection with his claim for 
an increased evaluation for tinea pedis 
with bilateral onychomycosis of the feet.

2.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file a complete 
copy of the veteran's record of treatment 
with Dr. L. Richardson.  

3.  The veteran should be afforded an 
examination by a dermatologist or 
podiatrist to ascertain the percentage of 
the veteran's tinea pedis with 
onychomycosis which involves the entire 
body or exposed areas affected.  
Additionally, the examiner should be asked 
to offer an opinion as to the length of 
time which the veteran has undergone 
systemic therapy for this condition in the 
year preceding the examination.  Any and 
all evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Copies of all 
pertinent records in the veteran's claims 
file must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



